Citation Nr: 0216164	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  01-04 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability, 
described as generalized osteopenia and degenerative 
spondylitic changes of the dorsal and lumbar spine .


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from April 1957 to 
March 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

A hearing was held before a hearing officer at the RO in May 
2001.  A transcript of that hearing is on file.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  No chronic back disability was present during the 
veteran's military service until several years thereafter.

3.  Mild generalized osteopenia and small degenerative 
spondylitic changes of the dorsal and lumbar spine were first 
shown many years after the veteran was separated from 
military service and are not shown to be related to such 
service.


CONCLUSION OF LAW

A back disorder, described as generalized osteopenia and 
degenerative spondylitic changes of the dorsal and lumbar 
spine, was not incurred in or aggravated by military service, 
nor may spinal arthritis be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), went into effect.  VA has 
promulgated revised regulations to implement these changes in 
the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim and which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  He was informed to 
report for VA examinations, which he did.  Therefore, VA has 
no outstanding duty to inform him that any additional 
information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c) and (d)).  In 
the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service, records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the veteran.  If VA is unable to obtain records identified 
by the veteran, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.  

The record reflects that the RO has obtained the veteran's 
service medical records, that the veteran underwent a VA 
examination, and that he testified at an RO personal hearings 
in May 2001.

The Board finds that VA has met its duty to assist the 
veteran in the development of his claim under the VCAA.  By 
virtue of the information contained in the statement and 
supplemental statements of the case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  Further, 
the Board notes that the RO made reasonable efforts to obtain 
relevant records identified by the veteran and, in fact, it 
appears that all evidence identified by the veteran relevant 
to the claim has been associated with the claims file.  As 
noted, the veteran underwent VA examination, which 
specifically addressed the claim on appeal.  In addition, the 
veteran requested and received a hearing before the RO.  
Therefore, the Board finds that the mandates of the VCAA have 
been satisfied.

Legal Criteria.  Service connection may be established by a 
showing that the veteran currently suffers from a disorder 
that is attributable to disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).

In addition to the regulations cited above, the Board notes 
that with certain enumerated disorders such as arthritis, 
service incurrence may be presumed if the disease is 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service.  This presumption 
is rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Background.  Service medical records are silent as to any 
chronic lower back disorder.  The veteran was seen in March 
1958 for sharp cramping abdominal pain after a lifting 
accident involving an ammo box.  The examiner's impression 
was an inguinal hernia and epididymitis.  The veteran was 
hospitalized and treated for 2 days after complaining of 
lower abdominal pain for 7 days following the lifting of a 
heavy ammo box.  The final diagnosis was strain, rectus 
abdominus, right.  There was no history of any complaints, 
treatment, or diagnosis of any back injury in service.  In 
addition the separation examination from service was also 
silent for any complaints, treatment, or diagnosis of a back 
disorder.

The veteran filed his original claim in August 1966.  In that 
claim he sought compensation for an injury to his testicles 
due to the aforementioned lifting accident in service.

A VA examination in September 1966 noted no abnormal findings 
of the musculoskeletal system.

The veteran filed his initial claim for service connection 
for a back disorder in November 2000.  He provided the 
following private medical records in support of his claim:

A March 2000 San Juan Bautista Medical Center radiology 
report revealing  mild generalized osteopenia; 
compression fracture of vertebral body of T-12; small 
degenerative spondylitic changes of the dorsal and 
lumbar spine; and early arteriosclerotic calcification 
of the abdominal aorta.  An oval calcific density was 
also noted projecting over the upper left sacroiliac 
joint.

A November 2000 note from Julio A. Calcano, M.D., 
neurologist, noting that he first saw the veteran 10 to 
20 years ago, but his records were no longer available.  
The veteran related an old history of back pain that he 
related to an injury in 1958.  In the current 
examination a vertebral fracture was detected.  Dr. 
Calcano noted that the veteran's back "complaints may 
well be related to the fracture."

A November 2000 letter from Luis R. Ruiz Rivera, M.D., 
the veteran's internist, who noted that the veteran 
suffered from chronic back pain attributed to a 
herniated disc.  In his opinion there was a relationship 
with "the lesion he suffered in military service."

By rating action in December 2000 service connection for mild 
generalized osteopenia and small degenerative spondylitic 
changes of the dorsal and lumbar spine was denied.  In making 
that determination the RO noted that the service records from 
1957 through 1959, including his separation examination, were 
completely silent as to findings, treatment or diagnosis of a 
back disorder, or injury or trauma to the back.  A VA 
examination in September 1966 failed to show any 
abnormalities of the musculoskeletal system.  In addition the 
private medical statement from Dr. Calcano noted he first saw 
the veteran approximately in 1980 over 20 years after 
service, although those records were no longer available.  
Dr. Ruiz indicated he based his opinion on the service 
medical records but as noted these are silent as to any back 
injuries.  The RO noted that there was no evidence of 
chronicity and continuity since service.

At a personal hearing in May 2000, the veteran essentially 
testified that his current back problems were caused by 
trauma he received in service in 1958.  The Board notes that 
the service representative erroneously stated during the 
hearing that the medical report in service showed the veteran 
was hospitalized for 7 days for lower back pain and testicle 
pain.  In actuality the records revealed rectus abdominus 
right strain, and 2 days hospitalization.  The representative 
noted he had no other evidence to present other than the 
service medical report. 

The veteran testified that he and another soldier were 
raising ammunition boxes when the other soldier slipped 
leaving the veteran to carry the entire load.  He was in such 
pain that one of his testicles swelled up and they took him 
to the hospital.  He was treated and released.  Afterwards he 
was reassigned to another unit where the workload was lighter 
and he was not require to do heavy lifting.  

The veteran testified that he was treated after service for 
his back disorder by Doctors Juan Rodriguez Colon, Julio 
Calcano, and Luis Ruiz.  He was also treated at the Cayey 
Hospital.  The RO agreed to assist the veteran in acquiring 
any additional medical records from these sources.  While the 
hospital records were no longer available, the doctors' 
available records are currently in the claims file.  

A report of a December 2001 VA examination reflects that the 
examiner reviewed the claims file.  The veteran reported a 
history of chronic moderate to severe pain in the lower back.  
He reported injuring his abdominal muscles and low back in 
service when he slipped while lifting an ammo box.  Since 
that time he had had low back pain.  He complained of aching 
low back pain with exacerbations, occasionally felt in the 
abdomen, and in his extremities associated with some 
neuropathy.  He denied fecal or urinary incontinence.  He was 
treated with Vioxx 50-mg PO.  He did not use crutches or 
braces.  He denied any surgery or injury.  Range of motion 
(ROM) of the veteran's back was flexion to 40 degrees; 
extension to 10 degrees; and lateral bending left and right 
to 15 degrees, with pain on all movement.  He had tenderness 
to palpation over L5-S1 and over the paravertebral muscles 
from the T-12 vertebral process.  There was no atrophy of the 
lower extremities noted and muscle strength was 5/5.  The 
examiner noted that he reviewed the service medical records 
and the claims folder.  There was no evidence in the service 
medical records of any complaints of low back pain 
whatsoever.  The veteran complained of inferior abdominal 
pain at the time of the in-service incident and on another 
occasion in service.  The examiner opined that there was not 
enough evidence in the service medical record to associate 
the veteran's current back condition to the rectus abdominal 
strain in service.

The file contains the service medical records, as well as VA 
and private medical records.  There are also several 
additional private medical records received subsequent to the 
May 2001 RO hearing.  These include:

Medical records from Dr. Juan Rodriguez Colon who 
treated the veteran for a contusion, to the right chest 
wall and right lower ribs in 1994 and 1995.  The veteran 
suffered a trauma of some sort to the thoracic region, 
and a fracture of T12, thoracic vertebrae.  

June 2001 records from Dr. Jose L. Colon Dueno who 
treated the veteran for injuries, including a collapsed 
lung, suffered in an April 2001 motor vehicle accident.  
A electromyelograph revealed axonal sensory motor 
polyneuropathy and bilateral C7 radiculitis.   

Private medical records were also received from Dr. 
Maria T. Sanchez dated in July 2001.  She treated the 
veteran from January 1991 for lumbar pain with numbness 
and cramps of the lower extremities with neuropathy.  
The diagnoses was herniated disc and compression 
fracture T12.  

The veteran is currently diagnosed as having mild generalized 
osteopenia and small degenerative spondylitic changes of the 
dorsal and lumbar spine.  He has also been  diagnosed with 
lumbar pain, a herniated disc, and compression fracture T12.  
A review of his service medical records does not indicate any 
spinal injuries, treatment, or diagnoses of any spinal 
pathology.  A history of arthritis is first shown in VAMC 
records in 1988, almost 30 years after service.  Hence, there 
is no medical evidence showing degenerative spondylitic 
changes of the dorsal and lumbar spine or arthritis in the 
dorsolumbar spine either in service or to a degree of 10 
percent within the one year presumptive period following the 
veteran's separation from active duty service.  Additionally, 
there is no medical evidence of a nexus or link between a 
currently diagnosed back disorder, including generalized 
osteopenia and degenerative spondylitic changes of the dorsal 
and lumbar spine, and a disease or injury in service.  

The Board recognizes the opinions offered by Dr. Calcano and 
Dr. Ruiz.  Dr. Calcano stated in November 2000 that the 
veteran related a history of back pain caused by an injury in 
1958.  He first saw the veteran 10 to 20 years prior, but his 
records were no longer available.  At this time a vertebral 
fracture was detected.  The veteran's back "complaints may 
well be related to the fracture."

Dr. Rivera, the veteran's internist noted that the veteran 
suffered from chronic back pain attributed to herniated 
discs.  In his opinion there was a relationship with "the 
lesion he suffered in military service."

Both opinions are extremely vague.  They appear to indicate a 
current back disorder could be the result of trauma the 
veteran suffered in service.  However, the veteran's service 
medical records do not demonstrate any treatment or 
complaints relevant to a back injury during service.  In 
fact, the record clearly shows that the only injury reported 
and treated during service was an abdominal rectus muscle 
strain.  Dr. Calcano failed to indicate that he reviewed the 
veteran's service medical records and clearly noted that his 
records are no longer available.  He saw the veteran from 10 
to 20 years ago which would have been 21 to 31 years after 
service.  He saw the veteran again only recently and 
apparently based his opinion on the history provided by the 
veteran as he admittedly had no previous records to review.  
Dr. Ruiz indicated that he had treated the veteran since 1993 
for diabetes mellitus.  He also noted the veteran suffered 
from a herniated disc.  He concluded based on an examination 
of the veteran that there was a relationship between the 
veteran's current back disorder, described as a herniated 
disc, and the "lesion" the veteran suffered during military 
service.  The Board again notes the service medical records 
are silent as to any back injury.  The records are also 
silent as to any alleged "lesion."

The Board notes that the failure of a physician to provide a 
basis for his opinion goes to the weight and credibility of 
the evidence in the adjudication of the merits of the claim.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  An opinion based solely upon 
information provided by the veteran, unenhanced by any 
additional medical comment by the examiner, does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Finally, the Court made it 
clear in Tirpak v. Derwinski, 2 Vet. App. 609 (1992), that 
medical possibilities and unsupported medical opinions carry 
negligible probative weight.  Additionally, the Court in 
Tirpak further commented that medical evidence which merely 
indicates that the alleged disorder "may or may not" exist or 
"may or may not" be related, is too speculative to establish 
the presence of the disorder claimed or the relationship 
thereto.  Thus as the aforementioned opinions are considered 
speculative, and appear to be based solely on a history 
provided by the veteran, without any bases or rationale, the 
Board concludes that these opinions are of little or no 
weight and credibility.

The Board finds the medical opinion of the December 2001 VA 
examiner to be most persuasive in this matter.  The December 
2001 VA examiner opined, after reviewing the claims folder, 
including the service medical records, that there was no 
evidence in the service medical records of any complaints of 
low back pain, whatsoever.  At the time of the in-service 
injury, the veteran complained and was treated for inferior 
abdominal pain and swollen testicles.  The examiner opined 
that there was not enough evidence in the service medical 
record to associate the veteran's current back condition to 
the rectus abdominal strain he suffered in service.

The private medical opinions submitted to support the 
veteran's claim appear to have been based on the history 
provided by the veteran.  The basis of the opinions were not 
given, or they indicated a lack of any historical treatment 
records.  Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.  See Prejean, supra.  The Court has found that it is 
appropriate for the Board to consider a physician's opinion 
to be of less weight and credibility when the basis of the 
opinion is shown to be less than complete or contradicted by 
other evidence.  See Reonal v. Brown, 5 Vet. App. 458, 460-
461 (1993).  For these reasons, the Board considers the 
private medical opinions submitted to support the veteran's 
claim to be of less weight and credibility than that of the 
December 2001 VA examiner.

The Board finds that the veteran's currently diagnosed mild 
generalized osteopenia and small degenerative spondylitic 
changes of the dorsal and lumbar spine were not incurred in 
or aggravated by his military service.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

Entitlement to service connection for a back disorder, 
described as generalized osteopenia and degenerative 
spondylitic changes of the dorsal and lumbar spine, is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

